Citation Nr: 9929517	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy, to include as a result of exposure to 
Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina.

The veteran testified at a Central Office hearing in 
Washington, DC, in May 1999.  The veteran requested that the 
record be held open for 60 days so that he could submit 
additional medical evidence.  However, the veteran's 
representative submitted a statement in July 1999 wherein he 
stated that the veteran would not be providing additional 
evidence and requested that the appeal be adjudicated.  
Accordingly, the Board will proceed to adjudicate the 
veteran's case based on the evidence of record.

On appeal the appellant appears to raise the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Service connection for a peripheral neuropathy, to 
include as a result of exposure to Agent Orange, was denied 
by an unappealed final RO decision dated in February 1997.

2.  Evidence received since the February 1997 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not new and probative of the issue at 
hand, and is not of such significance that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the February 1997 final RO decision 
is not new and material; the veteran's claim may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
presumed for a number of diseases arising in veterans who 
have been determined to have been exposed to Agent Orange.  A 
list of diseases is contained at 38 U.S.C.A. § 1116 (West 
1991), and 38 C.F.R. § 3.309(e) (1999).  The list includes 
acute and subacute peripheral neuropathy.  Under 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999), acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after service for the presumptive law to 
be applicable.

The veteran served on active duty from October 1967 to 
October 1969, with approximately 12 months of service in the 
Republic of Vietnam.  His service medical records (SMRs), to 
include a September 1969 separation examination, were 
negative for any treatment or diagnosis of peripheral 
neuropathy.

The veteran originally filed a claim for service connection 
for peripheral neuropathy, to include as a result of exposure 
to Agent Orange, in September 1996.  His claim was denied in 
February 1997.  The veteran was notified of the denial that 
same month.  The veteran failed to respond to the 
notification and did not perfect a timely appeal.  Therefore, 
the February 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  Accordingly, the veteran's claim may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id. at 218.

Evidence that was of record at the time of the RO's 1997 
denial consisted of the veteran's claim, his SMRs, and VA 
treatment records for the period from June 1996 to October 
1996.  Based on the foregoing evidence, the RO denied the 
veteran's claim in February 1997 because the evidence failed 
to show a diagnosis of peripheral neuropathy, either in 
service or subsequent to service.

In June 1998, the veteran filed to reopen his claim for 
service connection for peripheral neuropathy.  Since the RO's 
February 1997 decision, the evidence added to the file 
includes: (1) VA treatment records dated from March 1997 to 
July 1998; (2) list of prescription medications provided by 
the veteran in September 1998; and, (3) testimony from the 
veteran presented in May 1999.

The VA treatment records are new to the record as they 
pertain to treatment provided to the veteran subsequent to 
the February 1997 rating decision.  However, the records are 
not material.  They relate to treatment provided to the 
veteran for a number of conditions not related to the issue 
on appeal.  The records do not contain a diagnosis of 
peripheral neuropathy.  Nor do they relate any treated 
condition to any incident of service or to exposure to Agent 
Orange.  

The list of medications submitted by the veteran is new to 
the record.  However, the list of medications is not material 
as there is no indication that any of the medications are 
prescribed to treat a diagnosed condition of peripheral 
neuropathy.  

Finally, the veteran's May 1999 testimony is new.  He stated 
that he was exposed to Agent Orange during his service in 
Vietnam.  He asserted that he had been told by his VA 
physicians that he did, indeed, have peripheral neuropathy 
and that it could be related to his exposure to Agent Orange 
in Vietnam.  He testified that he did not notice any symptoms 
related to peripheral neuropathy while in service.  He 
further related that he had not sought medical attention 
after service until approximately 1995.  The veteran also 
said that he was in receipt of Social Security Administration 
(SSA) disability for his heart condition.  

The Board has considered the veteran's testimony regarding 
his personal belief that he was exposed to Agent Orange in 
service and that VA medical personnel have told him that he 
has peripheral neuropathy related to his exposure.  The Board 
enters no finding as to the veteran's credibility, however, 
as a lay person, he is not competent to offer an opinion 
concerning the etiology of any current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495, (1992).  Moreover, a 
"layman's account of what (a physician) purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 
77-8 (1995).  Causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  Many of the VA treatment records in the claims file 
are from the VA medical providers specified by the veteran in 
his testimony.  The records, however, do not contain a 
diagnosis of peripheral neuropathy.  In summary the veteran's 
statements are not material and they do not bear directly and 
substantially upon whether he suffers from a peripheral 
neuropathy due to his military service, to include as a 
result of asserted exposure to Agent Orange.

In light of the foregoing, the Board must conclude that, as 
was the situation with the RO's February 1997 rating 
decision, the necessary evidence to show that the veteran has 
a current diagnosis of peripheral neuropathy that is related 
to service has not been provided.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.



ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for peripheral neuropathy, 
service connection remains denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

